 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Film Consortium, Inc. and National Associationof Broadcast Employees and Technicians, AFL-CIO, CLC, Local 531 and International Alli-ance of Theatrical Stage Employees and MovingPicture Machine Operators of the United Statesand Canada, Party to the Contract. Case 31-CA-956422 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 24 May 1982 Administrative Law JudgeMaurice M. Miller issued the attached decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the Charg-ing Party filed a brief in answer to the Respond-ent's exceptions. On 1 October 1982 the Boardissued a Notice to Show Cause requesting the par-ties to state why, in light of the Board's decision inBruckner Nursing Home,' the allegations of thecomplaint herein should not be dismissed. Thereaf-ter, counsel for the General Counsel, the ChargingParty, and the Respondent filed responses to theNotice to Show Cause.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and theresponses to the Notice to Show Cause and has de-cided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge concluded that the Respondent violat-ed Section 8(a)(2) of the Act by its conduct in rec-ognizing International Alliance of Theatrical StageEmployees and Moving Picture Machine Operatorsof the United States and Canada (IATSE) andthereafter by entering into a collective-bargainingagreement with that Union.2In reaching his con-clusions, the judge followed two separate analyses.The first derived from the then-existing case lawapplication of the Midwest Piping 3 doctrine. Theviolation under this analysis was based on findingsthat the Respondent had through its conduct "con-ceded the substantiality" of a representation claimby National Association of Broadcast Employeesand Technicians, AFL-CIO, CLC, Local 531(NABET), prior to the Respondent's recognition ofIATSE. Therefore, the judge found that, as of thei 262 NLRB 955 (1982).2 The judge also found a derivative 8(a)(3) violation based on the exist-ence of a union-security clause in the collective-bargaining agreement be-tween the Respondent and IATSE.3 Midwest Piping Co., 63 NLRB 1060 (1945).268 NLRB No. 60time of IATSE's recognition, a real question con-cerning representation existed among the Respond-ent's employees which triggered the Respondent'sduty to remain neutral in the face of NABET's andIATSE's rival claims. The second analysis derivedfrom the decision in Lyndale Mfg. Corp., 238NLRB 1281 (1978). The violation under thissecond analysis was predicated on the finding thatthe Respondent had, by its conduct, misledNABET and "lulled [NABET] into inaction" inNABET's effort to gain recognition as the repre-sentative of the Respondent's employees. In its ex-ceptions, the Respondent argues that the facts pre-sented support neither the Midwest Piping nor theLyndale analysis, and the Respondent also arguesthat the Midwest Piping doctrine should be over-ruled. We agree with the Respondent that its con-duct is not violative of the Act, but we do so onlyfor the reasons set forth below.Since the issuance of the judge's decision, wehave reevaluated the application of the MidwestPiping doctrine in situations such as the one pre-sented here-initial organizing situations involvingtwo rival labor organizations. In Bruckner NursingHome, supra, it was reestablished that the filing ofa valid petition is "the operative event for the im-position of strict employer neutrality in rival unioninitial organizing situations." Accordingly, we heldin that case that we would "no longer find 8(a)(2)violations in rival union, initial organizing situa-tions where an employer recognizes a labor organi-zation which represents an uncoerced, unassistedmajority, before a valid petition for an election hasbeen filed with the Board." In this case, whileNABET sought to be recognized by the Respond-ent as the collective-bargaining representative ofthe Respondent's employees, it did not file a peti-tion for an election among such employees at anytime before the Respondent's recognition ofIATSE. Thus, we find that an essential element ofan 8(a)(2) violation under the Bruckner decision isnot present here.4' Counsel for the General Counsel and the Charging Party both arguethat the Respondent is not relieved of liability under the Bruckner analy-sis because the evidence does not demonstrate IATSE's majority status atthe time of IATSE's recognition. This argument misconstrues the natureof an 8(aX2) violation under the reevaluated Midwest Piping doctrine anderroneously seeks to impose upon the Respondent the burden of disprov-ing an unestablished violation. Under the Midwest Piping doctrine, lack ofmajority status is not a necessary element of proof of the violation, andproof that the recognized union possesses majority support is not a de-fense to the alleged violation. See, e.g., Bruckner, supra. Recognition of aunion that does not possess majority status is a separate theory of viola-tion under Sec. 8(aX2) and it is well established that it is the GeneralCounsel's burden to prove the absence of majority status to support suchtheory. Walker's Midstream Fuel d Service Co., 208 NLRB 158 (1974);American Beef Packers, 187 NLRB 996 (1971). In this case, inasmuch asIATSE's majority status was not placed in issue since the General Coun-sel neither alleged nor sought to prove that IATSE lacked majoritystatus at the time of recognition, the Respondent was not required todemonstrate IATSE's actual majority status.436 FILM CONSORTIUMFurther, we find, contrary to the judge, that thefacts of this case do not support an 8(a)(2) violationunder the Lyndale rationale. Lyndale also involveda rival union initial organizing situation. In thatcase, the respondent deflected a union's demand forrecognition, accompanied by an offer to prove ma-jority status through a card check, by asserting thatit was not at full production and that "any furtheraction would appear to be very premature." Ap-proximately a month later, however, the respond-ent recognized another union on the basis of a cardcheck and entered into a collective-bargainingagreement with that union, despite the fact that theemployee complement had not appreciably in-creased and was still about one-third the level of itsultimate size. In finding that the respondent thereinaccorded preferential treatment and material assist-ance to the second union in violation of Section8(a)(2), we pointed to the pretextual and misleadingrepresentations made by the respondent to the firstunion, which representations were found to haveinduced inactivity on the part of the first union andaided in the removal of an interested rival unionfrom consideration. We also pointed to the repon-dent's failure to notify the first union of its inten-tion to determine the representation question by af-fording the other union a card check.Here, it was not shown that the Respondentmade statements or otherwise led NABET to be-lieve that circumstances existed to preclude repre-sentative status at the time when NABET first re-quested recognition. Nor do we view the Respond-ent's course of conduct-in indicating that it wouldattend multiemployer bargaining negotiations as anobserver; in attending one such bargaining sessionas an observer; in requesting, for business purposes,a letter from NABET stating that it was a "unionfirm"; and in failing to question NABET's majoritystatus when NABET requested it to sign a newlynegotiated multiemployer contract-as sufficientbasis for finding that the Respondent affirmativelyand pretextually misled NABET. While NABETmay have chosen to interpret the Respondent'sconduct as indicating the possibility of recognition,the facts, as found by the judge, show that the Re-spondent at no time agreed to recognize or recog-nized NABET. Further, the evidence does not es-tablish that NABET and IATSE presented the Re-spondent with the same set of circumstances in re-sponse to which the Respondent rejected theclaims of one Union and accepted those of theother. NABET was not conclusively shown tohave offered to prove its majority status or to havepresented the Respondent with evidence of its sup-port. Moreover, several weeks prior to IATSE'srecognition, the Respondent notified NABET ofIATSE's rival claim and advised NABET that itwould consider recognizing IATSE if IATSEcould verify its majority status.sIn sum, we find that the evidence does not show8(a)(2) assistance or interference under a MidwestPiping theory, as alleged, or under the rationale ofLyndale, as found by the judge, and we shall, ac-cordingly, dismiss the complaint in its entirety.6ORDERThe complaint is dismissed.s Chairman Dotson and Member Hunter agree that the instant case isfactually distinguishable from Lyndale Mfg. Corp., supra. However, theiragreement in this regard should not be understood as necessarily indicat-ing agreement with the ultimate holding of the Board in Lyndale itself.6 In the absence of an 8(a)(2) violation, there is no longer any basis forthe alleged 8(a)(3) violationDECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge:This case was submitted, upon a stipulated record, fol-lowing a hearing held in Los Angeles, California, on De-cember 10, 1981. Upon a charge and amended charge,filed on November 16 and December 20, 1979, respec-tively, by the National Association of Broadcast Em-ployees and Technicians, AFL-CIO, CLC, Local 531,designated as Complainant Union herein, the GeneralCounsel of the National Labor Relations Board, throughthe Regional Director for Region 31 of the Board, hadcaused a complaint and notice of hearing dated January23, 1980, to be issued and served on The Film Consorti-um, Inc., designated as Respondent herein. Respondentwas charged therein with the commission of unfair laborpractices within the meaning of Section 8(aX1), (2), and(3) of the National Labor Relations Act, as amended. 61Stat. 136, 73 Stat. 519, 88 Stat. 395. Specifically, theGeneral Counsel had charged that Respondent hadbecome privy to a collective-bargaining agreement withInternational Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the UnitedStates and Canada, designated as IATSE herein, despiteprior knowledge that Complainant Union (NABET) wasthen actively seeking to represent Respondent's employ-ees covered by the agreement noted, which, inter alia,contained a union-shop provision requiring such employ-ees to become IATSE members. Respondent's answer,duly filed, had conceded certain factual allegationswithin the General Counsel's complaint, but had deniedthe commission of unfair labor practices.Pursuant to notice, a hearing with respect to thismatter was convened before Administrative Law JudgeDavid P. McDonald on June 10, 1980; the GeneralCounsel, Respondent, Complainant Union, and IATSEwere represented by counsel. The parties then enteredinto a "Stipulation of Facts" for submission directly tothe Board. The Administrative Law Judge subsequently437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled his order transferring the matter to the Board fordisposition, consistent with the stipulation of the parties.On May 27, 1981, however, the Board remanded thismatter to the Regional Director; subsequently, the matterwas reset for further hearing on December 10, 1981, aspreviously noted.At the hearing, convened pursuant to notice, the Gen-eral Counsel and Respondent were represented by coun-sel; Complainant Union was represented by its businessmanager. Consistent with their requests, conveyedthrough the General Counsel's representative, counselfor Complainant Union and IATSE, who had previouslynoted appearances but who were not present when thehearing reconvened, were recognized as counsel ofrecord so that they could file briefs should they considersuch filings required. All parties were afforded a full op-portunity to participate, and to introduce evidence withrespect to pertinent matters. The parties thereupon pre-sented the same stipulation of facts which they had pre-viously proffered; all references to a proposed submissionof the stipulation directly to the Board for decision were,however, deleted. The General Counsel's representativedeclared, with the concurrence of all parties, that therecord thus constituted was considered sufficient topermit a Board determination with respect to the ques-tions presented, and that nothing further would be sub-mitted. The General Counsel then presented oral argu-ment. Since the hearing's close, Respondent's counseland Complainant Union's counsel have submitted briefs;these briefs have been duly considered.Upon the record herein, which compasses a stipulationof facts supplemented by various relevant documents, Imake the followingFINDINGS OF FACTI. JURISDICTIONRespondent is now, and has been at all times materialherein, a corporation duly organized under and existingby virtue of the laws of the State of California with anoffice and principal place of business located in Los An-geles, California, where it is engaged in the productionand distribution of television commercials. In the courseand conduct of its business operations, Respondent annu-ally sells and ships goods or services valued in excess of$50,000 directly to customers located outside the State ofCalifornia. Respondent, in the course and conduct of itsbusiness operations, derives gross revenues in excess of$500,000 yearly.Upon this record the parties have stipulated that Re-spondent is now, and has been at all times materialherein, an employer within the meaning of Section 2(2)of the Act, engaged in commerce and business activitiesaffecting commerce within the meaning of Section 2(6)and (7) of the statute. Consistent with their factual stipu-lations, hereinabove noted, I so find.II. THE LABOR ORGANIZATIONS CONCERNEDComplainant Union, National Association of BroadcastEmployees and Technicians, AFL-CIO, CLC, Local531, sometimes designated NABET herein, is now, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act. Likewise,International Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the UnitedStates and Canada, herein called IATSE, is now, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the statute. Bothlabor organizations admit certain of Respondent's em-ployees to membership.111. THE UNFAIR LABOR PRACTICES CHARGEDA. IssueWithin his brief Complainant Union's counsel correct-ly defines the single, basic question which must be re-solved herein. That question is: Did Respondent violateSection 8(a)(l), (2), and (3) of the Act by granting recog-nition to and entering into a collective-bargaining agree-ment with IATSE, which agreement contained a union-security clause requiring membership in IATSE, not-withstanding the existence of a real question concerningrepresentation among the employees in the unit coveredby said agreement and while Respondent knew thatNABET was actively seeking to represent said employ-ees? With respect thereto, the General Counsel contends,of course, that affirmative responses would be warranted.Respondent argues, however, that its recognition ofIATSE's representative status, followed by its writtenagreement to be bound by a multiemployer collective-bargaining contract then in force between IATSE andmore than 400 firms in the motion picture, television, andtelevision commercial industry, should not be consideredviolative of statutory mandates. In this connection Re-spondent contends, basically, that no "real question con-cerning representation" had been effectively raised withrespect to its employees prior to its memorialized con-sent to be bound by IATSE's contract. Alternatively,Respondent suggests that, while NABET might arguablyhave pressed its claim with respect to Respondent's pur-ported prior recognition of its representative statusthrough appropriate procedures before the firm consent-ed to coverage under IATSE's multiemployer contract,Complainant Union's failure to press that claim in atimely fashion constituted a relinquishment of its right tochallenge the propriety of Respondent's contractual com-mitment.B. Facts1. Complainant Union's purported recognitiondemandOn or about April 11, 1979, Louis Favara, NABET'sbusiness manager, by telephone, invited Chuck Sloan,Respondent's president, to lunch. A luncheon meetingwas held on or about May 2, 1979. With respect to theirluncheon conversation, the parties have stipulatedFavara would testify that Sloan was told all of Respond-ent's employees were NABET members and that heasked Sloan to recognize NABET and sign a contractwith his organization covering Respondent's employees.Sloan, however, would testify, so the parties have stipu-lated, that there was no discussion about employee union438 FILM CONSORTIUMpreferences or membership, and that Favara did not thenrequest recognition. For present purposes, however,whatever conflict their respective testimonial recollec-tions, if proffered herein, might have revealed need notbe resolved. All parties agree that on this occasionFavara did not offer to prove Complainant Union's ma-jority representative status through a check of authoriza-tion cards or otherwise.Within a letter directed to Respondent's presidentdated July 19, 1979, and delivered to Respondent's placeof business by certified mail the following day, Favararecapitulated purported developments subsequent to theirMay 2 luncheon meeting. He mentioned a purportedpost-May 2 discussion with respect to Respondent'sanswer regarding his organization's purported demandfor recognition, commented that President Sloan's reac-tion had then been "favorable" so far as recognition wasconcerned, and reported his recollection that Respond-ent's president had informed him they would "get to-gether" some time later to "finalize" their negotiations.Stating that his efforts to contact Sloan following theirdiscussion had been unavailing, Favara declared that,unless he heard from Respondent's president within 7days, he would be "obliged" to file a representation peti-tion with the Board. No stipulations have been profferedfor the present record regarding Favara's purported post-May 2 discussion with Sloan described within the busi-ness manager's letter. Complainant Union's business man-ager may have intended a recapitulation of their May 2luncheon discussion merely. For present purposes, how-ever, the letter's proffered summary with respect to theirpurported discussion, regardless of when it took place,must be considered documentary hearsay merely. Thestipulated record herein reflects no written or verbalreply specifically calculated to confirm or contradict Fa-vara's July 19 narrative recitals vouchsafed by Respond-ent's president. The General Counsel, Respondent, andIATSE have, however, stipulated that:At no time did Respondent recognize or agree torecognize NABET as exclusive bargaining repre-sentative of Respondent's employees.Complainant Union does not currently "agree" withthese three parties regarding the stipulation noted. Forpresent purposes, however, the General Counsel's con-currence with particular reference to that stipulationmust be considered "binding" upon Complainant Unionherein. Borg-Warner Corp., 113 NLRB 152, 154 (1955).When this case was heard, NABET's representative hadthe right to introduce testimonial or documentary evi-dence calculated to contradict the stipulation; Complain-ant Union's sole proffer in this connection, however,rests upon the purported narrative statements, clearlyself-serving in character, found within Favara's July 19letter noted above. Those statements, herein character-ized as hearsay, provide no reliable, substantial, or proba-tive support, within my view, for factual determinationscontrary to the particular stipulation hereinabove noted,with regard to which Complainant Union refuses to join.On or about July 25, 1979, during a telephone conver-sation between Sloan and Favara, Respondent's presidentindicated that he would attend, as an observer, a negotia-tion session or sessions between NABET and the Asso-ciation of Independent Commercial Producers, designat-ed as AICP herein. Representatives of ComplainantUnion and the multiemployer group designated were, sothe stipulated record shows, then engaged in negotiationsfor a collective-bargaining agreement.On or about August 3, 1979, Sloan telephoned Favaraand asked for a letter stating that Respondent is a unioncompany. When Favara asked why, Sloan respondedthat a client of Respondent had demanded that a job, tobe done by Respondent, be done by union people undera union contract. Favara agreed to send Sloan a lettersaying that NABET and Respondent were negotiating acontract. The business manager's letter, dated August 3,read as follows:This letter will confirm or acknowledge to any in-terested person or companies that your Companyand our Union are currently engaged in good-faithbargaining for a labor agreement covering the filmproduction employees of your Company.Thereafter, on or about August 6, Respondent's presi-dent, so the stipulated record shows, attended the fourthcontract negotiating session between NABET and AICPrepresentatives. The General Counsel, Respondent, andIATSE have stipulated herein that Sloan attended thatnegotiation meeting as an observer merely. Consistentwith their tripartite stipulation, I so find.Complainant Union, so the stipulations of recordherein show, has not "agreed" that Sloan had previouslyindicated he would attend the NABET-AICP negotia-tions solely in the capacity of an observer, or that his roleduring the August 6 session noted had really been con-fined to observation. Within a subsequent letter datedSeptember 26 and directed to Respondent's president,which will be summarized further hereinafter, Favara de-tailed his purported recollection contrariwise that Sloanhad, in fact, attended the NABET-AICP negotiating ses-sion "as a member of the Negotiating Committee" repre-senting the producers, and that he had there "involved"himself in the bargaining process. As previously noted,however, Favara's factual recitals set forth Within hiscommunications directed to Respondent's presidentclearly constitute hearsay. Absent some documentary ortestimonial "indication" reflective of Sloan's concur-rence, or some acknowledgement that Favara's recitalsmight be considered correct, those recitals carry no pro-bative thrust sufficient to warrant rejection of the Gener-al Counsel's stipulation noted above that Sloan's rolewhile attending the negotiations in question had beenconfined to observation merely.On or about September 19, 1979, Favara telephonedSloan and asked if he would sign the new contractwhich NABET and AICP's individual member compa-nies had entered into on August 28, 1979. Sloan repliedthat he had reservations about the terms of the contract,and that he would have to meet with his partners aboutit.439 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Respondent's refusal to negotiate withComplainant UnionOn or about September 25, 1979, Favara again tele-phoned Sloan; Respondent's president said that he couldnot discuss signing a contract. Sloan advised Favara thathe had received a letter from IATSE claiming majoritystatus and demanding recognition. Further, he notifiedFavara that Respondent was considering recognizingIATSE, if IATSE was able to verify its majority status.Complainant Union's business manager did not offer toprove his organization's majority representative status.However, within a letter dated September 26 and dis-patched to Respondent's president by certified mail,Favara claimed that, during their May 2 luncheon dis-cussion, Sloan had "conceded" Complainant Union's ma-jority representative status; that Respondent's presidenthad declared he would "bargain in good faith for anagreement" between NABET and his firm; that Sloanhad promised to "get together" with him thereafter to"finalize" negotiations; that he, Favara, had, within hisprevious July 19 letter, demanded NABET's recognitionas exclusive bargaining representative for Respondent'semployees; and that, when queried on or about July 25with respect to whether he wished to negotiate a collec-tive-bargaining contract on their "one-to-one" basis orwould prefer to join the 14-member "industry Group"with which NABET was currently negotiating, Sloanhad declared his preference for contract negotiationswhich involved the designated industry group's bargain-ing committee. Further, Favara claimed that his August3 letter confirming Respondent's current engagement in"good-faith bargaining for a labor agreement" withNABET had been sent at Sloan's request; that Respond-ent's president had attended Complainant Union's August6 contract negotiations "as a member of the NegotiatingCommittee" representing the producers; and that Sloanhad then involved himself in the "give and take" of thebargaining process sufficiently to persuade NABET'srepresentatives that Respondent was "committed" to ne-gotiate a contract.Complainant Union's business manager finally reportedthat, during NABET's August 28 bargaining session withthe management negotiating committee noted, contrac-tual agreements had been reached which various employ-ers had subsequently executed. Citing his prior Septem-ber 19 telephone call soliciting Respondent's signed ad-herence to NABET's newly negotiated contract andSloan's purported responsive, comment that he had "var-ious reservations" concerning that contract's terms-which Respondent's president had followed with hisSeptember 25 declaration that Respondent had mean-while received a demand for recognition from IATSEwith respect to which the firm's counsel had suggestedhe, Sloan, should make no further statements-Favaradeclared Complainant Union's position as follows:Accordingly, our position is that you properly rec-ognized NABET as the sole and exclusive bargain-ing representative; that you negotiated with ourUnion and that you are obligated to execute theStandard Basic Agreement or to continue to bargainin good faith. If you don't or if you refuse, ourUnion shall file appropriate charges of Unfair LaborPractices, including refusing to bargain.Within a reply letter dated and presumably dispatchedon September 28, which Favara received 3 days later,counsel for Respondent stated his client's position withregard to NABET's September 26 claims. ComplainantUnion's business manager was notified that Respondenthad never within the past 6 months employed a regularcomplement of film production employees within a unitappropriate for collective-bargaining purposes; thatNABET had never within the 6-month period notedclaimed to represent a majority of Respondent's employ-ees within such a bargaining unit; that ComplainantUnion had never within the 6-month period noted prof-fered evidence calculated to support a claim that somemajority of Respondent's employees within a unit appro-priate for collective-bargaining purposes had designatedit as their bargaining representative; that Respondent hadnever within the past 6 months recognized NABET asthe exclusive bargaining representative of any of its em-ployees within a proper bargaining unit; that within theperiod designated Respondent could not have "lawfully"recognized NABET or any other labor organization asthe exclusive collective-bargaining representative of itsemployees within a unit appropriate for collective-bar-gaining purposes; and that Respondent had never withinthe 6-month period noted participated in negotiationswith NABET or any other labor organization eitheralone, jointly with other employers, or as part of somemultiemployer group. Respondent's counsel reported fi-nally that his client had received a claim of majoritystatus, coupled with a recognition demand, from anotherlabor organization apparently based on the fact that anumber of "employees" whom Respondent had "hired"and given "prospective start dates" for a new productionwere "represented" by that organization.Save for their September 26 and 28 letters hereinnoted, neither Favara nor any other NABET repsesenta-tive has had any communication of any sort with Re-spondent's representative since the September 25 tele-phone conversation between Favara and Sloan previous-ly summarized herein.3. Respondent's adherence to IATSE's contractAt all times material herein more than 400 employersengaged in the motion picture, television, and televisioncommercial industry have negotiated, executed, and ad-ministered multiemployer collective-bargaining agree-ments with IATSE as part of a single multiemployer bar-gaining unit.IATSE and the group of employers described abovehad entered into a collective-bargaining agreement,herein called the Basic Agreement, effective February 1,1976. Thereafter during 1979 they had negotiated a newBasic Agreement for a 3-year term commencing August1, 1979, and extending to and including July 31, 1982.The agreement, currently in force, covers rates of pay,wages, hours of employment, and other terms and condi-tions of employment for employees within the followingunit:440 FILM CONSORTIUMIncluded: All employees in the crafts and classifica-tions described in Articles III and IV of the BasicAgreement employed by the employers described inArticle V of the Basic Agreement.Excluded: All other employees, office clerical em-ployees, guards and supervisors as defined in theAct.The agreement in question further contains a union-secu-rity provision. In pertinent part that provision reads asfollows:Producers severally agree that each and every em-ployee hired by the Producer to perform services inthe County of Los Angeles, or hired by the Produc-er in the County of Los Angeles to provide servicesoutside said County, in the crafts and classificationsof work described in Articles III and IV hereof,shall be and remain a member in good standing ofthe International Alliance and the appropriate WestCoast Studio Locals on and after the thirtieth dayfollowing the beginning of his first employment.On October 12, 1979, as the result of a demand forrecognition and check of authorization cards, Respond-ent granted IATSE recognition as the exclusive collec-tive-bargaining representative of Respondent's employeesemployed in the crafts and classifications which the cur-rent Basic Agreement covers. Respondent agreed andconsented further to be part of the multiemployer bar-gaining unit covered by that Basic Agreement. On thedate noted, Respondent likewise agreed to become aparty to, and to be bound by, the Basic Agreement cited.4. Subsequent developmentsOn November 1, 1979, NABET filed a representationpetition with the Board docketed as Case 31-RC-4640;therein NABET sought an election within the bargainingunit covered by the contract between Respondent andIATSE previously referred to herein. A hearing pre-mised upon NABET's petition, with respect to which Itake official notice, was convened on November 16;therein, IATSE's intervention, bottomed upon itsclaimed contractual relationship with Respondent herein,was permitted. Thereupon, Respondent contended thatits memorialized October 12 consent to be bound byIATSE's Basic Agreement, currently in force, should beconsidered a valid "contract bar" sufficient to mandatedismissal of NABET's representation petition.Counsel for that designated organization, however,suggested that IATSE's contract should not be consid-ered a bar. He contended: First, that IATSE had not sat-isfied a condition precedent with respect to contract-barclaims since it had not shown that it represented a major-ity of Respondent's employees, properly cognizable ascompassed within a defined unit appropriate for collec-tive-bargaining purposes, when Respondent consented tobe bound thereby; second, that IATSE's claimed majorityrepresentative status, particularly on October 12, hadreally been premised upon nothing more than purporteddesignations procured from Respondent's employeeshired for a single project then in progress; and third, thatRespondent had failed to demonstrate persuasively that,when it consented to be bound by IATSE's contract, thefirm's management representatives were "unaware" withrespect to NABET's currently active organizationaleffort within Respondent's concerned employee comple-ment. With matters in this posture, so NABET's counselargued, the legitimacy of Respondent's claimed contrac-tual commitment should be litigated and determinedwithin the proceedings then in progress with respect tohis client's representation petition; counsel contendedthat, should Respondent's contractual commitment thenbe deemed illegal, that commitment could not properlybe considered sufficient to preclude a representationvote.When notified, however, that this Board's RegionalDirector would not "allow" NABET's presentation ofevidence, within the representation proceeding, calculat-ed to support its contentions hereinabove noted, andwould not determine the legitimacy of Respondent's pro-claimed contractual commitment, specifically within thatproceeding, Complainant Union's counsel promptly filedthe charge herein previously noted.With matters in this posture further proceedings withrespect to NABET's representation petition were there-upon postponed "indefinitely" pending some dispositionof Complainant Union's charge and the General Coun-sel's complaint herein premised thereon.C. Discussion and ConclusionsThe General Counsel's ContentionsThe General Counsel contends herein that Respondentcommitted 8(a)(l), (2), and (3) unfair labor practiceswhen it recognized IATSE's majority representativestatus, bargained with that labor organization, and finallynegotiated contractual privity with it consistent with itscurrent multiemployer collective-bargaining contractwhich contained a union-security clause. Specifically,Respondent should be considered to have flouted thestatute, so the General Counsel claims, because it pur-sued this course of conduct despite its knowledge thatComplainant Union currently "had an interest" with re-spect to representing Respondent's employees within theparticular bargaining unit crafts and classifications whichIATSE's Basic Agreement covered.In pressing his contention, the General Counsel's rep-resentative primarily relies upon this Board's MidwestPiping doctrine, which, since its promulgation, has beenconsistently followed with judicial concurrence vouch-safed within a variety of factual contexts. Midwest PipingCo., 63 NLRB 1060 (1945). Pursuant to that decisionaldoctrine: An employer faced with conflicting claims oftwo or more rival unions which give rise to a real ques-tion concerning representation may not recognize orenter into a contract with one of those unions until itsright to be recognized has finally been determined underthe special procedures provided by the Act. This Boardhas, however, held consistently that Midwest Piping'sdecisional principle cannot properly be relied upon tochallenge a concerned employer's contractual recogni-tion of some labor organization's majority representative-441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus when a putatively conflicting representational "in-terest" claimed by that labor organization's rival hasbeen found clearly unsupportable, specious, or lacking insubstance. Playskool, Inc., 195 NLRB 560 (1972), enf.denied 477 F.2d 66 (7th Cir. 1973); cf. American BreadCo., 170 NLRB 85, 87 (1968); Boys Markets, 156 NLRB105, 107 (1965). Since the concerned employer's statuto-rily grounded obligation to maintain a position of strictneutrality when confronted with conflicting claims bytwo or more rival unions will be considered generatedonly when that employer has been confronted with some"real question" concerning representation, the GeneralCounsel's representative must preliminarily demonstrate,so these Board decisions hold, that the particular repre-sentation claim which such a concerned employer choseto disregard was, at the very least, worthy of being con-sidered a colorable claim.Mindful of these considerations, the General Counsel'srepresentative, basing his contention upon the stipulatedrecord, claims herein that Complainant Union's businessmanager had initially notified Respondent's presidentwith regard to his organization's claimed representationalinterest within his July 19 letter previously summarizedherein. Within that letter, however, NABET's businessmanager, significantly, had proffered no claim in haecverba that his organization then represented a majorityof Respondent's workmen currently or previously em-ployed within a defined unit considered appropriate forcollective-bargaining purposes. Further, Favara had nottherein mentioned any prior May 2 claim that all Re-spondent's employees were then NABET members. Hehad merely referred to Complainant Union's supposeddemand for recognition, which he claimed to have pre-sented previously; cited President Sloan's purportedly"favorable" reaction with respect thereto; and recapitu-lated Sloan's purported commitment to meet with himlater when they would "finalize" their negotiations. Con-cededly, business manager Favara had not offered toprove Complainant Union's majority representativestatus, through a check of authorization cards or other-wise, during his prior May 2 luncheon meeting with Re-spondent's president previously noted herein. Further,nothing within the stipulated record would warrant a de-termination that Favara had, between his May 2 lunch-eon meeting with Sloan and his July 19 letter to Re-spondent's president, reported his current readiness tosupport Complainant Union's recognition demand with"proof" calculated to demonstrate that organization'smajority representative status. Upon this record, Favara'sJuly 19 letter clearly constituted nothing more than acurrent demand for NABET's recognition, presumablybottomed upon some claim, sub silentio, with respect tothat organization's majority representative status whichits business manager had not, however, previously of-fered to prove, and which had not theretofore been dem-onstrated. Thus, while the letter in question might argu-ably be considered effective notice vouchsafed to Re-spondent with respect to NABET's representational in-terest claim, that claim, standing alone, could hardly bedeemed "colorable" herein.Complainant Union's business manager did declarewithin his letter that President Sloan had reacted "favor-ably" when confronted with his purported May 2demand for recognition, and that future negotiations,looking toward some "finalized" contract, had then beenpromised. The correctness of Favara's parallel July 19claims, however, has nowhere herein been conceded;previously within this decision the General Counsel'scontradictory stipulation that Respondent has never spe-cifically "recognize[d] or agree[d] to recognize" Com-plainant Union as the exclusive representative of Re-spondent's employees has, rather, been considered con-clusive.For present purposes, therefore, business manager Fa-vara's July 19 letter, though it purported to put Re-spondent on notice that Complainant Union consideredPresident Sloan committed to grant it recognition andbargain for a contract, may properly be considered, aspreviously noted, nothing more than a simple notificationdirected to Respondent's president with regard toNABET's claimed "interest and desire to represent" cer-tain of Respondent's employees.Within his brief, indeed, Complainant Union's counselsuggests nothing further; he contends merely that for 6months NABET was "actively attempting" to have Re-spondent recognize its claims with respect to bargainingrepresentative status.In short, Respondent was confronted within Favara'sletter with a mere "naked" claim, proffered without sup-portive proof; that Respondent had theretofore granted itrecognition with some consequent contract negotiationspromised. That simple claim, standing alone, has clearlygenerated no bargaining "duty" binding upon Respond-ent with respect to which Complainant Union could pos-sible have sought Board validation consistent with Sec-tion 9(c) and Section 8(a)(5) of the statute. Nor, standingalone, without some acknowledgement concerning itsfactual support or justification vouchsafed in Respond-ent's behalf, could such a bare claim have generated acognizable question concerning representation with re-spect to which Complainant Union could have properlysought a Board-sponsored vote.The General Counsel's representative suggests, howev-er, that several "repeated contracts" between the parties,subsequent to Favara's July 19 letter, sufficed to raise acognizable question with regard to NABET's representa-tive status since those contacts, minimally, revealed Re-spondent's manifest "knowledge" that ComplainantUnion's claim was not clearly unsupportable and lackingin substance.The stipulated record herein, within my view, prepon-derantly supports the General Counsel's presumptive po-sition; it reveals in this connection that:(1) Within the week which followed his receipt of Fa-vara's July 19 letter, Respondent's president did "indi-cate" that he would attend a bargaining session or ses-sions concerning NABET's contract negotiations with agroup of television commercial producers, which, how-ever, he would "observe" merely.(2) On or about August 3 President Sloan, for statedbusiness reasons, did request Complainant Union's busi-ness manager to provide him with a letter stating thatRespondent was a so-called union firm. Pursuant to this442 FILM CONSORTIUMrequest, Favara promptly dispatched a letter to Respond-ent's president which "confirmed or acknowledged" thatRespondent and NABET were currently engaged ingood-faith bargaining for a labor agreement.(3) Some 3 days later President Sloan did, consistentwith his previously declared intent, attend a contract ne-gotiating session between NABET and Association of In-dependent Commercial Producers representatives; he didnot, however, participate in those negotiations, butmerely "observed" them.(4) When Favara subsequently telephoned Sloan on orabout September 19 with a query as to whether hewould sign the new NABET-Association contract whichhad theretofore been negotiated, Respondent's presidentdid not question Complainant Union's majority repre-sentative status, but, rather, professed "reservations"with regard to that contract's terms, declaring that hewould have to "meet with his partners" regarding thesituation.With matters in this posture, so the record shows,Complainant Union's business manager, shortly thereaf-ter, did claim within his September 26 letter previouslynoted herein that Respondent had "properly recognized"his organization's sole and exclusive bargaining repre-sentative status, that Respondent had previously "negoti-ated" with his organization, and that Respondent there-fore was currently "obligated" to sign NABET's newlynegotiated multiemployer contract or continue good-faith bargaining.The General Counsel's representative, however, hasproffered no such broadly gauged contention. He arguesmerely that when Respondent subsequently recognizedIATSE, bargained with that organization, and consentedto be bound by its Basic Agreement currently in force,the firm did so with full knowledge, manifested throughits July-September course of conduct hereinabove noted,that Complainant Union had a cognizable "interest" withrespect to representing the crafts and classifications cov-ered by IATSE's contract. So construed, the GeneralCounsel's position, within my view, merits Board con-currence.Upon this record there can be no doubt that, contraryto business manager Favara's declared "position" setforth within his September 26 letter, no definite recogni-tion of Complainant Union's majority representativestatus, formal or de facto, can be inferred from PresidentSloan's course of conduct following his receipt of Fa-vara's July 19 letter. That course of conduct, however,will clearly warrant a determination, consistent with theGeneral Counsel's contention previously noted, that,before October 12, when Respondent purportedly con-firmed the correctness of IATSE's majority representa-tive claim and memorialized their prospective contrac-tual relationship, President Sloan had manifested hisawareness that NABET was "seeking to represent" hisfirm's employees within the crafts and classificationswhich IATSE's Basic Agreement would cover.Nevertheless, the General Counsel's proffered predi-cate for his basic contention, that this case's dispositionshould be considered governed by Midwest Piping's deci-sional rationale, requires further consideration. Can it besaid upon this rather spare, stipulated record that Presi-dent Sloan's patent knowledge with respect to Complain-ant Union's representational interest claim sufficed to putRespondent on notice that a genuinely cognizable "ques-tion of representation" had been raised thereby whichshould have given the firm pause when IATSE's con-flicting claim was presented? This Board's response withrespect to that question, which may be discerned withinseveral persuasively relevant decisions, would seem to beclear.Initially, Complainant Union's representational interestclaim, proffered within Favara's July 19 letter, clearlyrested upon nothing more than the business manager's re-iterated declarations with respect thereto; no signed des-ignation cards or comparable proofs of employee inter-est, purportedly supportive of NABET's claim, had everbeen reported, much less submitted, for Respondent'sconsideration. This Board has, of course, disclaimed anydecisional requirement that some "numerical percentage"showing of interest manifested by bargaining unit em-ployees with respect to their union preference will beconsidered a condition precedent when determinationsmust be made regarding the existence of some cognizablequestion concerning their representation. Playskool,supra. Clearly, however, some persuasive showingbeyond a labor organization's mere "naked" claim mustbe made. Dillon's Companies, 237 NLRB 759, 761-762(1978), and cases therein discussed. Upon this record,which reveals NABET's failure to provide some objec-tive "support for Favara's reiterated demands for recog-nition, Complainant Union's bare claims, per se, cannotbe considered sufficient to put Respondent on notice thata cognizable question concerning representation existed.The General Counsel's representative, however, sug-gests essentially that various "repeated contacts," previ-ously noted herein, between Complainant Union's busi-ness manager and President Sloan did more than revealRespondent's knowledge with respect to Favara's repre-sentational claim; they made manifest, further, Respond-ent's presumptive willingness to concede that NABET'sclaim was really substantively justified. This Board,within my view, may properly consider the GeneralCounsel's suggestion worthy of concurrence.In this connection, the stipulated record, previouslynoted, first reveals President Sloan's July 25 conceded"indication" that he would attend a forthcomingNABET-AICP contract bargaining session or sessions.Though the record will support a determination thatSloan said he would merely "observe" these contract ne-gotiations, his declaration that he would attend them,whether solicited or volunteered, clearly reflected a tacitconcession, at the very least, that NABET's majority rep-resentative status might be demonstrable. Sloan's demon-strated interest regarding the general course of NABET'scontract negotiations then in progress made sense, butonly because it necessarily conveyed a message, sub si-lentio, that he considered Complainant Union's previous-ly proffered representation claim somehow supportable.If Respondent's president had not subjectively reachedthat conclusion, he would hardly have deemed personal"observations" with regard to NABET's contract talks443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarranted, necessary, or calculated to serve Respond-ent's purpose.Further, President Sloan's August 3 letter solicitationnecessarily conveyed a similar message. Respondent canhardly contend now that Complainant Union was there-by being requested to provide a patently false representa-tion regarding their contractual relationship calculated tomislead some third party. Within my view, Sloan's re-quest, considered within its situational context, wouldwarrant a determination, rather, that ComplainantUnion's statutorily grounded right to negotiate a collec-tively bargained contract with Respondent was essential-ly being conceded. When, consistent with PresidentSloan's solicitation, Favara promptly provided him witha letter which reported that Complainant Union and Re-spondent were "currently engaged in good-faith bargain-ing for a labor agreement," that document was presum-ably considered acceptable; nothing within the stipulatedrecord would suggest, contrariwise, that it was rejected.By his request, Respondent's president, so I find, had es-sentially conceded the substantiality of ComplainantUnion's representation claim, though his conduct mightnot herein merit characterization as signifying formal rec-ognition with respect thereto.And, when within 3 days thereafter Sloan did "attend"Complainant Union's fourth contract negotiating sessionwith various AICP representatives, his presence, thoughlimited to passive "observation" solely, necessarily con-firmed the sub silentio message which his previous prom-ise and letter request had conveyed.With matters in this posture Complainant Union's busi-ness manager, within my view, could reasonably con-clude, as he clearly did, that Respondent's president had,through his conduct, given suggestive "indications" thatNABET's prior demand for recognition had been grant-ed or that some collectively bargained contract would beobtainable without a confirmatory representation vote.It should be noted in this connection that businessmanager Favara had within his July 19 letter notifiedRespondent that, absent some responsive communicationreceived within 7 days, NABET would file a representa-tion petition. Sloan's declaration that he would attend aforthcoming NABET-AICP contract negotiating sessionor sessions had been vouchsafed within Favara's de-clared time limit. No representation petition had thereaf-ter been filed.When confronted with comparable situations, particu-larly in representation cases, this Board currently holdsthat "where a nonincumbent union has refrained fromfiling a petition to establish its representative status in re-liance upon the employer's conduct indicating that rec-ognition had been granted or that a contract would beobtained without an election" that nonincumbent union'srepresentation claim will be considered substantial. SeeDeluxe Metal Furniture Co., 121 NLRB 995, 998-999(1958); compare Chicago Bridge & Iron Co., 88 NLRB402, 404-405 (1950). And, if under such circumstancesthe particular employer concerned nevertheless executesa contract with another union, that contract will not baran election should the labor organization which hadtheretofore been "lulled into inaction" subsequently file arepresentation petition within some appropriate time.Herein, so the stipulated record shows, ComplainantUnion's business manager had, comparably, been givenreason to believe that his organization's representationalclaim would not be contested, and that negotiations con-firmatory of Respondent's prospective adherence toNABET's newly negotiated master contract with variousAssociation members would shortly be concluded. Con-sistent with that belief Favara was clearly entitled topursue Complainant Union's demand for some contrac-tual consensus with Respondent without resorting toBoard processes. The record warrants a determination,which I make, that he did so. Respondent has conceded,for present purposes, that during their September 19 tele-phone conversation Favara specifically requested Re-spondent's president to sign Complainant Union's newlynegotiated contract. And Respondent's president certain-ly did not then question Complainant Union's previouslyclaimed majority representative status; the record revealsthat he merely declared his "reservations" regarding theproffered contract's substantive terms which he proposedto discuss with his partners. Under these circumstances, Ifind, Respondent could not properly disregard Complain-ant Union's representational claim when confronted sub-sequently with IATSE's letter claiming majority statusand demanding recognition. President Sloan's course ofconduct theretofore may not have constituted formal rec-ognition with regard to NABET's majority representativestatus. Clearly, however, Respondent had thereby effec-tively conceded that Complainant Union's previouslyproffered claim could not be considered clearly unsup-portable or lacking in substance.Between September 25 and October 12, when Re-spondent granted IATSE recognition and consented tobe bound by that organization's Basic Agreement cur-rently in force, a genuine question concerning represen-tation, so I find, confronted the firm. And, consistentwith this Board's proclaimed Midwest Piping doctrine,Respondent's recognition of IATSE's majority represent-ative status, though purportedly based upon some "checkof authorization cards" which that organization had prof-fered, must be considered illegal assistance which Sec-tion 8(a)(2) and (I) of the Act proscribes.Alternatively, Respondent's October 12 recognition ofIATSE's claim, coupled with its consent to become"part of the multiemployer bargaining unit" which thatorganization's Basic Agreement covered and to becomeprivy thereto, may properly be considered violative ofthe statute, I find, without regard for Midwest Piping'sdecisional rationale.This Board has held that, wJien a concerned employerrecognizes and bargains with one of two competinglabor organizations without giving notice to one that itintends to determine the representation question by af-fording the other a card check to determine majoritysupport, such conduct accords the recognized organiza-tion preferential treatment and material assistance whichSection 8(a)(2) and (1) of the statute proscribes. LyndaleMfg. Corp., 238 NLRB 1281 (1978); See Wintex KnittingMill, 223 NLRB 1293 (1976) (Member Walther, concur-ring); Buck Knives, 223 NLRB 983, 986-987 (1976)(Member Walther, concurring), enf. denied 549 F.2d444 FILM CONSORTIUM1319, 1320 (9th Cir. 1977); compare Intalco AluminumCorp. v. NLRB, 417 F.2d 36, 40 (9th Cir. 1969), whichthe court of appeals, within its Buck Knives decision de-nying enforcement, distinguishes. Upon this record, com-parably, Board determinations would be warranted,within my view, that President Sloan's course of conductconstituted bad-faith dealing on Respondent's part withComplainant Union herein. Respondent's concerned em-ployees, particularly those who would have been consid-ered compassed within a craft or classification unit con-sensually deemed appropriate for collective-bargainingpurposes when NABET's business manager requested hisorganization's recognition and was "led to believe" thatsuch recognition would be granted, were resultantly de-prived of statutorily guaranteed rights.Within their brief Respondent's counsel contend, how-ever, that Lyndale's decisional rationale should not beconsidered dispositive herein. They would, rather, havethis Board note that:NABET was advised on September 25, 1979 thatI.A.T.S.E. had made a demand for recognition, andthat Respondent was contemplating granting suchrecognition if I.A.T.S.E. verified its claim of major-ity status. At this point. if it had been truly sincere inits contention, NABET could have filed an election pe-tition or it could have requested an equal opportunityfor a card check NABET did not take either course.Instead, NABET was satisfied to rely upon its in-correct position that Respondent had already grant-ed voluntary recognition to it.Thus, these unfair labor practice proceedings aresimply an unnecessary product of NABET's delib-erate inactivity in the face of the notice afforded itby Respondent. Had NABET filed an election peti-tion between September 25 and October 12-anoption of which it certainly was aware ... [nocontract-bar problem would have arisen] ...andthe representation questions would have been re-solved years ago. And had NABET offered to dem-onstrate majority status Respondent would have un-questionably viewed NABET's evidence. If this evi-dence had been significant, Respondent would neverhad granted voluntary recognition to I.A.T.S.E. andNLRB representation proceedings expeditiously couldhave taken their course without the possibility of a con-tract bar issue.The question thus boils down to whether, in light ofNABET's deliberate inactivity, Respondent was ob-ligated to refrain from recognizing I.A.T.S.E. andto demand an NLRB election, even thoughI.A.T.S.E. had established its majority status to Re-spondent's satisfaction. There is logically no reasonwhy this should be the case. Therefore, becauseNABET's inaction between September 25 and Oc-tober 12, 1979 either demonstrated that, in fact,there was no "real question concerning representa-tion" or constituted a waiver of the right to relyupon Midwest Piping, Respondent's recognition ofthe I.A.T.S.E. was not improper. [Emphasis sup-plied.]Nevertheless, for several reasons, discussed hereinafter,Respondent's statement of position, within my view,should not upon this record reasonably command Boardconcurrence.Herein, just as this Board's Lyndale decision notes, Re-spondent's course of conduct subsequent to July 19 andprior to September 25 had effectively "lulled [NABET]into inaction" with respect to seeking a conceivableBoard-sponsored representation vote. Within its situa-tional context, therefore, Complainant Union's failure tofile a representation petition between September 25 andOctober 12 cannot reasonably be deemed a concessionthat no "real question concerning representation" re-quired current resolution, or that Respondent's determi-nation to recognize IATSE's majority representativestatus should be deemed dispositive. Whatever "inaction"Complainant Union might be charged with subsequent toFavara's conceded July 19 demand and prior to Re-spondent's October 12 recognition of IATSE would logi-cally seem to have been a consequence of PresidentSloan's misleading course of conduct, which had clearlybeen reasonably calculated to persuade NABET's busi-ness manager that his organization's formal recognition,and subsequent realization of contractual privity withRespondent, would follow shortly. Under such circum-stances, Respondent cannot legitimately rely now onComplainant Union's failure to press for a representationvote or bipartite card check to justify its subsequent rec-ognition of that organization's purported rival.It should be noted in this connection that, with refer-ence to film industry work and particularly televisioncommercial production, this Board has heretofore foundthat:... crews are hired for a particular production,sometimes only for a day's work, and then laid offwithout any promise of reemployment. When workis again available, the employer recalls those whohad proved satisfactory in the past. [Meanwhilethese individuals often work for other employerswithin the industry.]Necessarily, therefore, bargaining units within the trade,compassing workers in designated job classifications,have been defined within Board decisions broadlyenough to guarantee self-determination with respect tounion representation not merely for workers currentlyemployed, but, likewise, for laid-off workers previouslyhired "who have a reasonable expectancy of further em-ployment" with their former employer. See AmericanZoetrope Productions, 207 NLRB 621, 622-623 (1973);Medion, Inc., 200 NLRB 1013, 1014 (1972). To accom-plish this, particularly when devising "eligibility formu-las" required with respect to prospective representationvotes, this Board has most recently recognized the requi-site "bargaining unit" status shared by workers:...employed ...on at least two productions[during a 1-year period preceding the issuance ofthe Board's Decision in the case] and who were notterminated for cause or quit voluntarily prior to the445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompletion of the last job for which they were em-ployed.See American Zoetrope Productions, supra; cf. Medion,Inc., supra, in this connection. This formula, when reliedupon to define the particular constituency whose desireswith respect to union representation must be determinedeither through a Board-sponsored election or withinsome properly maintained complaint proceeding, could,and would be likely to, produce, at different times, cogni-zable groups of concerned workers differing significantlywith respect to size and the particular personnel com-passed therein.Thus, when President Sloan notified ComplainantUnion's business manager during their September 25 tele-phone conversation that Respondent then was "consider-ing" recognizing NABET's rival, his declaration mayconceivably have found Complainant Union burdenedwith a possibly "stale" representative showing bottomedsolely upon designation cards which had theretoforebeen signed by Respondent's employees, newly hired, forsome commercial's production 3 or 4 months previouslyor by former workers terminated prior thereto with somepresumably reasonable expectancy of rehire. And, sincePresident Sloan's conduct had effectively persuadedComplainant Union's business manager, between July 19and September 25 particularly, that no promptly filedrepresentation petition bottomed upon some recent"showing of interest" would be necessary, Respondentcannot now legitimately contend, within my view, thatNABET's failure to request a late September or October1979 election, or card check, justified its demonstrateddisregard for Complainant Union's reiterated representa-tional interest claims.Within his September 28 letter, previously notedherein, Respondent's counsel had notified ComplainantUnion's business manager that IATSE's pending demandfor recognition was "apparently" based upon that organi-zation's representation of certain workers who had re-cently been "hired by the Film Consortium and givenprospective start dates" for a new production. Confrontedwith this presumably authorized report, business managerFavara could have reasonably concluded, so I find, thata late September or October 1979 representation vote ordesignation card check, wherein Complainant Unionwould be constrained to rely upon some conceivable"showing" reflective of worker support manifested 3 or 4months previously within a definable "bargaining unit"whose constituent employee members might have in themeantime been terminated, would have provided no ef-fective remedy for the situation created by Respondent'sprior pretextual representations.With matters in their present posture I would findupon this record that President Sloan's course of con-duct, previously noted herein, had effectively misledComplainant Union's business manager with regard toRespondent's intentions; that Complainant Union's conse-quent failure to file a timely July 1979 representation pe-tition had been "induced" thereby; that Respondent'screw complement then at work, plus former employeeswho might then be enjoying some reasonable expectancywith respect to rehire, had resultantly been deprived ofstatutorily guaranteed rights; and that Respondent, whenit subsequently granted IATSE preferential treatment andmaterial assistance by granting it recognition and byadopting its contract without regard for NABET's previ-ously acknowledged representational interest, violatedSection 8(aK2) and (1) of the statute.Since IATSE's Basic Agreement contained a union-se-curity clause, Respondent's current and prospective em-ployees covered thereby have further been subjected todiscrimination, statutorily proscribed, calculated to en-courage their membership in that designated labor orga-nization. See Lyndale Mfg. Corp., 238 NLRB 1281, 1284(1978); compare Hillcrest Nursing Home, 251 NLRB 59(1980), in this connection. This Board, within my view,should so find.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, since they occurred in connection with the oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States; absent correction,they would tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWIn view of these findings of fact, and upon the entirerecord in this case, I make the following conclusions oflaw.1. Respondent, the Film Consortium, Inc., is, and at allmaterial times herein has been, an employer within themeaning of Section 2(2) of the Act, engaged in com-merce or business activities affecting commerce withinthe meaning of Section 2(6) and (7) of the Act, asamended.2. Complainant Union, National Association of Broad-cast Employees and Technicians, AFL-CIO, CLC,Local 531, and the Party to the Contract, InternationalAlliance of Theatrical Stage Employees and Moving Pic-ture Machine Operators of the United States and Canada,are, and at all times material herein have been, labor or-ganizations within the meaning of Section 2(5) of theAct, as amended.3. By recognizing IATSE on October 12, 1979, as thesole bargaining representative of its employees, by con-senting, further, to be part of the multiemployer bargain-ing unit which IATSE's Basic Agreement then in forcecovered, by agreeing to become a party to, and to bebound by, that agreement, and by thereafter maintainingin effect, and complying with, the provisions of thatagreement, all at a time when a question concerning therepresentation of its employees existed, Respondent hasrendered, and continues to render, unlawful assistanceand support to IATSE, and has interfered with, re-strained, and coerced, and continues to interfere with, re-strain, and coerce, its employees in their exercise of Sec-tion 7 rights contrary to Section 8(a)(2) and (1) of theAct, as amended.4. By consenting to become bound by IATSE's BasicAgreement, previously mentioned, containing a union-se- FILM CONSORTIUMcurity clause, and by maintaining that Basic Agreementin effect, Respondent has discriminated, and continues todiscriminate, in regard to the hire and tenure and termsand conditions of employment of its employees, therebyencouraging membership in a labor organization contraryto Section 8(a)(3), (2), and (1) of the Act, as amended.5. The several unfair labor practices herein specifiedare unfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act, as amended.THE REMEDYSince I have found that Respondent did engage, andcontinues to engage, in certain unfair labor practiceswhich affect commerce, I shall recommend that it be or-dered to cease and desist therefrom, and to take certainaffirmative action, including the posting of appropriatenotices, designed to effectuate the policies of the Act, asamended.It will be recommended that Respondent be ordered towithdraw and withhold recognition from IATSE as therepresentative of its employees unless and until IATSEshall have demonstrated its majority status pursuant to aBoard-conducted election among the employees in-volved. It will also be recommended that Respondent beordered to cease giving effect to IATSE's Basic Agree-ment, by which Respondent consented to be bound onOctober 12, 1979, or any renewal, modification, or exten-sion thereof.Normally, whenever some employer's statutorily pro-scribed conduct has included conduct calculated tocoerce employees with respect to dues payments, initi-ation fee payments, or other payments to an assistedlabor organization, reimbursement of such payments willbe required. Board and court precedents, however, pre-clude as punitive the application of such a broad reim-bursement remedy where there is no evidence that em-ployees were coerced into signing authorization cards forthe unlawfully assisted union. See Unit Train Coal Sales,234 NLRB 1265 (1978), and cases cited in footnotes 1and 2 therein. In this case, the stipulated record providesno warrant for a determination that IATSE's signed au-thorization cards, procured from various workers whohad allegedly been "hired ... and given prospectivestart dates" prior to October 12, 1979, had been procuredthrough coercion. The reimbursement remedy, neverthe-less, remains appropriate with regard to those employees,if any, who may have been hired after Respondent's Oc-tober 12, 1979, consent to be bound by IATSE's BasicAgreement and who were required to join IATSE pur-suant to the union-security provision therein. It will berecommended, therefore, that Respondent be ordered toreimburse such employees for all initiation fees, dues, orother moneys paid by them, or withheld from theirwages, pursuant to the union-security provision inIATSE's Basic Agreement, hereinabove noted, or in anyextension, renewal, modification, or supplement thereofor in any superseding agreement.Nothing contained herein should, however, be con-strued as requiring Respondent to vary the wages, hours,seniority provisions, or other substantive terms of em-ployment which Respondent may have established in theperformance of the above-mentioned Basic Agreement orto prejudice the assertion by its employees of any rightsthat they may have thereunder.The 8(a)(3) violation herein found may properly beconsidered technical and derivative in nature. Respond-ent has been found in violation of Section 8(a)(3) basedsolely upon the presence of a facially lawful union-secu-rity clause within a collective-bargaining contract withrespect to which the firm consented to be bound in vio-lation of Section 8(a)(2). Under these circumstances nobroad "in any other manner" cease-and-desist ordershould be considered warranted. Unit Train Coal Sales,supra. Respondent should therefore be required merelyto cease and desist from "in any like or related manner"interfering with, restraining, or coercing employees withrespect to their exercise of rights statutorily guaranteed.[Recommended Order omitted from publication.]447